Title: To George Washington from William Loughton Smith, 5 September 1791
From: Smith, William Loughton
To: Washington, George

 
  New York, 5 September 1791. Encloses for GW’s perusal a letter from Arnoldus Vanderhorst, the intendant of Charleston, recommending his uncle Elias Vanderhorst as consul for the port of Bristol—“I beleive the Intendant would not recommend any person unworthy of the Station”—and calls “attention to Col. Motte, as Successor to Mr Hall, & to Mr Bounetheau for the place of Naval Officer: From my own knowledge & inquiry I beleive the latter gentleman eminently qualified for it.”
